Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-10 are allowed 
4.	Independent claims 1 claim a display device includes a substrate having a pixel area with at least a first rounded corner portion and first to third non-pixel areas arranged sequentially along an outer circumference of the pixel area. An internal circuit in the first non-pixel area has a first end portion adjacent to the first rounded corner portion of the pixel area. The first end portion of the internal circuit is rounded in accordance with the first rounded corner portion. A plurality of routing wires are in the third non- pixel area below the pixel area. The routing wires extending to the pixel area via the second non- pixel area and the first non-pixel area. The routing wires include at least a first routing wire connected to the pixel area passing an area of the first end portion of the internal circuit, in a manner not disclose or suggested in any prior art.  

The representative closest prior art is Kim et al., US Patent Application Publication (20160027380), hereinafter “Kim” and Jung et al., US Patent Application Publication (20120242222), hereinafter “Jung”, which do not teach the features claimed in the independent claim: “1. A display device, comprising: a substrate including a pixel area with at least a first rounded corner portion and a non-pixel area arranged sequentially along an outer circumference of the pixel area; a transistor on the substrate, the transistor having a semiconductor layer, a gate electrode and source and drain electrodes; a first electrode on a first layer on the transistor; a light emission laver on the first electrode; and a second electrode on the fight emission layer: an internal circuit in the non-pixel area and having a first end portion adjacent to the first rounded corner portion of the pixel area, a plurality of routing wires in the non-pixel area below the pixel area, the routing wires extending to the pixel area from the non-pixel area, and a power source wire in the non-pixel area, provided between the internal circuit and an edge of the display device, wherein the power source wire includes a first conductive laver and a second conductive layer electrically connected to the first conductive layer, wherein at least one area of the second conductive laver overlaps at least a portion of the first conductive layer and the first end portion of the infernal circuit in a plan view of the display device”.

In regards to claim 1 the representative prior art is Kim and Jung. Kim discloses an organic light emitting diode (OLED) display device includes a substrate including a circular arc portion and a driving circuit connecting portion connected to the top of the circular arc portion. A circular display area is formed in the circular arc portion. The display area includes a number of OLED pixels, where each OLED pixel connected to one of a number of power lines. A driving power supply line provides a driving voltage for the OLED pixels. The driving power supply line includes a circular shape and is formed around the display area. A number of power sharing lines extend from a lower area of the driving power supply line, where each of the power sharing lines is connected to a different subset of the power lines.
Jung discloses an OLED display may include: a substrate; an organic light emitting diode on the substrate; a thin film encapsulation layer encapsulates the organic light emitting diode with the substrate; an optical film on the thin film encapsulation layer and including an adhesive layer opposite to the thin film encapsulation layer; and a contamination preventing layer between the thin film encapsulation layer and the optical film, the contamination preventing layer contacting the adhesive layer.

In regards to claim 1 Kim and Jung, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “an internal circuit in the non-pixel area and having a first end portion adjacent to the first rounded corner portion of the pixel area, a plurality of routing wires in the non-pixel area below the pixel area, the routing wires extending to the pixel area from the non-pixel area, and a power source wire in the non-pixel area, provided between the internal circuit and an edge of the display device, wherein the power source wire includes a first conductive laver and a second conductive layer electrically connected to the first conductive layer, wherein at least one area of the second conductive laver overlaps at least a portion of the first conductive layer and the first end portion of the infernal circuit in a plan view of the display device” of the claimed invention.  Claims 2-10 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694